Title: From Thomas Jefferson to John Adams, 26 November 1791
From: Jefferson, Thomas
To: Adams, John



Sir
Philadelphia Nov. 26. 1791.

Supposing that the first Consular convention agreed on with France, and not ratified by Congress, may explain as well as account for some articles in that which was last agreed on and ratified, I take the liberty of inclosing, for the members of the Senate, copies of the two conventions as they were printed side by side, to shew where they differed. These differences are not as great as were to be wished, but they were all which could be obtained. I have the honour to be with the most profound respect and esteem, Sir, Your most obedient & most humble servt,

Th: Jefferson

